The Chancellor.
There is no sufficient equity set forth in the bill, to entitle the plaintiffs to the aid prayed for. The nature of the defence at law ought to have been stated. For any thing that appears on the bill, the discovery called for may be utterly useless or frivolous, or it may be to enable the defendants at law to convict the plaintiffs of a crime, or to subject them to a forfeiture. It is not improbable that the defence at law is usury, and then the assistance of this court would be obtained, without a previous offer to do the present defendants justice, by paying the sum equitably due. The plaintiffs cannot be entitled to the process of this court, to stay the action at law, unless some clear and certain equity appears upon their bill; and unless they show a right to a discovery, they show no equity. The court ought not to compel a discovery, when the object or purpose of it is kept concealed. I am bound to exercise a sound discretion in the application of the powers of the court, and this cannot be done, if I am not possessed of the facts to enable me to judge of the meteriality of the discovery. I ought not to rely exclusively upon the party’s own opinion, that the disclosure would be proper and material. On this single ground, then, of a want of disclosure by the bill, of the purpose *48for which the discovery sought is to be used, the motion for an injunction is denied.
Motion denied.